DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norio et al. (JP 2017-021097, of which an English translation is attached).
In regard to claim 1, Norio et al. discloses a light adjusting glass, comprising (see e.g. Figures 5-6):
a light transmitting substrate and a light adjusting functional layer, wherein the light transmitting substrate comprises a first substrate 6 and a second substrate 15 which are disposed opposite 5to each other, the light adjusting functional layer (i.e. at least layers 8) is disposed between the first substrate 6 and the second substrate 15, and the light adjusting functional layer comprises at least two liquid crystal cells; 
4, 22 are disposed in a laminated mode, and each of the liquid crystal cells comprises a liquid crystal layer 8 comprising dye liquid crystal 8b.
In regard to claim 2, Norio et al. discloses the limitations as applied to claim 1 above, and (see e.g. Figures 5-6):
wherein the light adjusting functional layer comprises a first liquid crystal cell 4 and a second liquid crystal cell 22, the first liquid crystal cell 4 comprises a first base 6 and a second base 15 which are disposed opposite to each other, a first alignment layer 13 disposed on a side 15of the first base 6 proximal to the second base 15, a second alignment layer 17 disposed on a side of the second base 15 proximal to the first base 6, and the liquid crystal layer 8 interposed between the first alignment layer 13 and the second alignment layer 17, the second liquid crystal cell comprises a third base 6 and a fourth base 15 which are disposed opposite to each other, a third alignment layer 13 20disposed on a side of the third base 6 proximal to the fourth base 15, a fourth alignment layer 17 disposed on a side of the fourth base 15 proximal to the third base 6, and the liquid crystal layer 8 interposed between the third alignment layer 13 and the fourth alignment layer 17, alignment directions of the first alignment layer and the second alignment 25layer of the first liquid crystal cell are parallel (see e.g. Figure 6), alignment directions of the third alignment layer and the fourth alignment layer of the second liquid crystal cell are parallel (see e.g. Figure 6), and the alignment direction of the first alignment layer in the first liquid crystal cell is perpendicular to the alignment direction of the third alignment layer in the second liquid crystal cell (see e.g. Figure 6).
In regard to claim 3, Norio et al. discloses the limitations as applied to claim 2 above, and
11 is disposed between the first base 6 and the first alignment layer 13 of the first liquid crystal cell, a second electrode layer 16 is disposed between the second base 15 and the second alignment layer 17 of the first liquid crystal cell, a third electrode layer 11 5is disposed between the third base 6 and the third alignment layer 13 of the second liquid crystal cell, and a fourth electrode layer 16 is disposed between the fourth base 15 and the fourth alignment layer 17 of the second liquid crystal cell.
In regard to clam 9, Norio et al. discloses the limitations as applied to claim 2 above, and
wherein a first spacer 12 is further disposed between the first alignment layer 13 and the second alignment layer 17 of the first liquid crystal cell, and a second spacer 12 is further disposed between the third alignment layer 13 and the fourth alignment layer 17 of the second liquid crystal cell, the first spacer 12 maintains a cell thickness of the first liquid crystal 15cell, and the second spacer 12 maintains a cell thickness of the second liquid crystal cell.
In regard to claim 13, Norio et al. discloses the limitations as applied to claim 1 above, and wherein the light adjusting glass 18UP-205997-02US is used as a window glass.
The limitation, “wherein the light adjusting glass 18UP-205997-02US is used as a window glass” appears to be an intended use limitation.  It is noted that the recitation of an intended use limitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, the device of Suzuki et al. is cable of performing “wherein the light adjusting glass 18UP-205997-02US is used as a window glass”  and thus meets the limitations of the claim.
In regard to claim 14, Norio et al. discloses the limitations as applied to claim 1 above, and 
(see e.g. paragraph [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Norio et al. (JP 2017-021097) in view of Hu et al. (US 2017/0285430 A1).
In regard to claim 4, Norio et al. discloses the limitations as applied to claim 3 above, but fails to disclose
wherein a first connection 10electrode and a second connection electrode are further provided on the first base, the first connection electrode is directly coupled to the first electrode layer and further coupled to a first signal connection line, the second connection electrode is coupled to the second electrode layer through a first conductive structure and further coupled a second signal connection line, a 15third connection electrode and a fourth connection electrode are further provided on the third base, the third connection electrode is directly coupled to the third electrode layer and further coupled to a third signal connection line, and the fourth connection electrode is coupled to the fourth electrode layer through a second conductive structure and further coupled to a fourth signal 20connection line.
However, Hu et al. discloses (see e.g. Figures 1-4):
61 and a second connection electrode 62 are further provided on the first base, the first connection electrode 61 is directly coupled to the first electrode layer and further coupled to a first signal connection line, the second connection electrode 62 is coupled to the second electrode layer through a first conductive structure and further coupled a second signal connection line.  One of ordinary skill in the art would recognize applying a similar peripheral connection structure to both cells of Norio et al., in order to be able to able voltages to the electrodes of both substrates.
Given the teachings of Hu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein a first connection 10electrode and a second connection electrode are further provided on the first base, the first connection electrode is directly coupled to the first electrode layer and further coupled to a first signal connection line, the second connection electrode is coupled to the second electrode layer through a first conductive structure and further coupled a second signal connection line, a 15third connection electrode and a fourth connection electrode are further provided on the third base, the third connection electrode is directly coupled to the third electrode layer and further coupled to a third signal connection line, and the fourth connection electrode is coupled to the fourth electrode layer through a second conductive structure and further coupled to a fourth signal 20connection line.
Doing so would allow a means for application to the electrodes of the cell layers.
In regard to claim 5, Norio et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the first conductive structure comprises silver paste or gold and the second conductive structure comprises silver paste or gold.

wherein the first conductive structure comprises silver paste or gold and the second conductive structure comprises silver paste or gold (see e.g. paragraph [0004]).
Given the teachings of Norio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein the first conductive structure comprises silver paste or gold and the second conductive structure comprises silver paste or gold.
Doing so would allow a means for application to the electrodes of the cell layers.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norio et al. (JP 2017-021097) in view of Funada et al. (US 4,431,270).
In regard to claim 6, Norio et al. discloses the limitations as applied to claim 3 above, but fails to disclose
wherein at least one of the first electrode layer and the second electrode layer in the first liquid crystal cell comprises a plurality of electrode blocks which are respectively controlled by separate driving circuits.
However, Funada et al. discloses (see e.g. Figure 4):
wherein at least one of the first electrode layer 27 and the second electrode layer in the first liquid crystal cell comprises a plurality of electrode blocks. Although Funada et al. fails to explicitly disclose separate driving circuits, one of ordinary skill would recognize using separate driving circuits as a matter of design choice in order to individual address the electrode blocks.	Given the teachings of Funada et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would allow the device to be addressed in a smaller pixel regions.
In regard to claim 7, Norio et al. discloses the limitations as applied to claim 3 above, but fails to disclose
wherein at least one of the third electrode layer and the fourth electrode layer in the second liquid crystal cell comprises a plurality of electrode blocks which are respectively controlled by separate driving circuits.
However, Funada et al. discloses (see e.g. Figure 4):
wherein at least one of the third electrode layer 25 and the fourth electrode layer in the second liquid crystal cell comprises a plurality of electrode blocks. Although Funada et al. fails to explicitly disclose separate driving circuits, one of ordinary skill would recognize using separate driving circuits as a matter of design choice in order to individual address the electrode blocks.
Given the teachings of Funada et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein at least one of the third electrode layer and the fourth electrode layer in the second liquid crystal cell comprises a plurality of electrode blocks which are respectively controlled by separate driving circuits.
Doing so would allow the device to be addressed in a smaller pixel regions.
In regard to claim 8, Norio et al. discloses the limitations as applied to claim 2 above, but fails to disclose

However, Funada et al. discloses (see e.g. Figure 4):
wherein the second base 22 in the first liquid crystal cell is multiplexed as the third base 22 in the second liquid crystal cell.
Given the teachings of Funada et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein the second base in the first liquid crystal cell is multiplexed as the third base in the second liquid crystal cell.
Doing so would provide a lighter weight device by simultaneously using one substrate in two cells.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Norio et al. (JP 2017-021097) in view of Matsuhira et al. (US 2010/0296027 A1).
In regard to claim 10, Norio et al. discloses the limitations as applied to claim 2 above, but fails to disclose 
wherein the first substrate is bonded to the first base of the first liquid crystal cell by a first adhesive layer, 20and the second base of the first liquid crystal cell is bonded to the third base of the second liquid crystal cell by a second adhesive layer.
However, Matsuhira et al. discloses
wherein the first substrate 7 is bonded to the light adjusting glass 30 by a first adhesive layer 6.  Further, one of ordinary skill in the art would recognize using adhesive of Matsuhira et 
Given the teachings of Matsuhira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein the first substrate is bonded to the first base of the first liquid crystal cell by a first adhesive layer, 20and the second base of the first liquid crystal cell is bonded to the third base of the second liquid crystal cell by a second adhesive layer.
Doing so would provide the layers of the display device to be securely bonded with one another.
In regard to claim 11, Norio et al. discloses the limitations as applied to claim 10 above, but fails to disclose
wherein materials of the first adhesive layer and the second adhesive layer each comprise optically clear 25adhesive conductive paste or plastic resin paste.
However, Matsuhira et al. discloses (see e.g. paragraph [0038]):
wherein materials of the first adhesive layer and the second adhesive layer each comprise optically clear 25adhesive conductive paste or plastic resin paste.
Given the teachings of Matsuhira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein materials of the first adhesive layer and the second adhesive layer each comprise optically clear 25adhesive conductive paste or plastic resin paste.
Doing so would provide a commonly used adhesive in optical applications.
In regard to claim 12, Norio et al. discloses the limitations as applied to claim 1 above, but fails to disclose

However, Matsuhira et al. discloses (see e.g. paragraph [0037]):
wherein each of the first substrate and the second substrate is a tempered glass.
Given the teachings of Matsuhira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Norio et al. with wherein each of the first substrate and the second substrate is a tempered glass.
Doing so would provide a protective layer that is advantageous in window applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JESSICA M MERLIN/            Primary Examiner, Art Unit 2871